Citation Nr: 0501974	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-01 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a head 
injury, claimed as hemangioma. 

3.  Entitlement to service connection for residuals of a head 
injury, claimed as memory loss.  

4.  Entitlement to service connection for residuals of a head 
injury, claimed as a mood disorder.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Robinson, Counsel


INTRODUCTION

The veteran served on active duty form October 1969 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  

In his substantive appeal, the veteran requested a Travel 
Board hearing.  In a March 2004 statement, however, the 
veteran withdrew his request for a Travel Board hearing.   


FINDINGS OF FACT

1.  Hypertension was not diagnosed or otherwise demonstrated 
until several years after service, and no medical evidence 
has been submitted linking the veteran's hypertension to an 
incident in service.

2.  No competent medical evidence has been submitted which 
links the veteran's hemangioma to any incident or injury, 
which occurred in service.  There was no evidence of a 
hemangioma during service.

3.  No competent medical evidence has been submitted which 
links the veteran's memory loss to any incident or injury, 
which occurred in service.  

4.  No competent medical evidence has been submitted which 
links the veteran's current adjustment disorder with poor 
impulse control and anxiety to any incident or injury, which 
occurred in service.  There was no evidence of the pathology 
in service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by service; 
nor may hypertension be presumed to have been so incurred. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2003).

2.  Residuals of a head injury, claimed as hemangioma were 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003). 

3.  Residuals of a head injury, claimed as memory loss were 
not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

4.  Residuals of a head injury, claimed as a mood disorder 
were not incurred or aggravated by service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Prior to the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted, codified in part at 38 U.S.C.A. 
§§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, and 
amended VA's duties to notify and to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  



Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO provided the provisions of VCAA prior to 
the unfavorable adjudication.  

In the April 2001 letter, provided to the veteran, the 
veteran was on notice of the evidence needed to substantiate 
his claims of service connection.  He was informed that 
evidence that the conditions began in service or related to 
an event in service.  

In the December 2002 statement of the case, the RO provided 
the veteran the complete text of 38 C.F.R. § 3.159, 
implementing 38 U.S.C.A. §§ 5103 and 5103A.  This put the 
veteran on notice that VA would obtain VA records and other 
records he identified, that he should provide any evidence in 
his possession that pertained to the claims, and that he had 
60 days to respond to the request for information or 
evidence.  

For these reasons, the Board finds that, as concerns the 
issues decided herein, the notice substantially complies with 
the specificity requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (identifying evidence to substantiate 
the claim and the relative duties of VA and the claimant to 
obtain evidence); and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the content of the notice, specifically, the 60 days 
for submitting information or evidence, prior to adjudicating 
the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & Supp. 2004) 
authorizes the Secretary of VA to make a decision on a claim 
before the expiration of the one-year period provided a 
claimant to respond to VA's request for information or 
evidence.  This legislation, effective as if enacted on 
November 9, 2000, immediately after the enactment of the 
VCAA, supersedes the decision of the United States Court of 
Appeals for the Federal Circuit in Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003) that invalidated a regulatory provision, 
implementing the VCAA, that required a response to VCAA, as 
here, in less than the statutory one-year period.

Duty to Assist

The record also reflects that all indicated development of 
the evidence has been completed.  The veteran has not 
identified any additional evidence, which would support his 
claims, and there is otherwise no outstanding evidence to 
obtain.  Therefore, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.  He 
has essentially been told to submit everything he has.  He 
has reported what evidence was available, and it appears that 
the records to which reference is made have been obtained to 
the extent possible.  It does not appear that there are any 
other records that could or should be obtained as to the 
issues decided herein.

I.  Factual Background

The service medical records are devoid of any mention of the 
claimed exploding rifle.  However, appellant has provided 
statements, corroborated by two sergeants, that he was 
exposed to the blast of a rifle, which malfunctioned.  The 
Board finds that the evidence submitted credible on the 
matter of in-service trauma and this issue is not in dispute.  

A magnetic resonance imaging (MRI) scan of the brain taken in 
March 1997 revealed right parietal convexity calvarial lesion 
which was interpreted as most likely representing a 
menigioma.  

A MRI scan of the brain taken in August 1999 revealed a one-
centimeter hemangioma or venous lake, which was not 
considered pathological, contained within the right parietal 
diploic space.  This was calvarium "lesion" of limited 
pathological significance.  There was no evidence of 
menigioma at the site.  The examiner stated that the 
menigioma diagnosis provided by VA appeared to be a 
typographical error.  

In an August 1999 neurological report, M.A., M.D., stated 
that the veteran believed that his recent memory had been 
poor since the in-service accident.  On examination, the 
veteran was fully conscious, alert and oriented.  He had 
normal mentation with exception of immediate and recent 
memory loss and recall, which seemed to be mildly impaired.  
The examiner opined that the veteran's symptom of complex of 
recent memory loss might well be secondary to the trauma 
sustained in the right frototemporal area in 1969.  The 
examiner reassured the veteran of the benign nature of his 
illness.  His past medical history included hypertension.   

The veteran was accorded a VA mental disorders examination in 
January 2002.  The claims file was reviewed.  The veteran 
reported that during service, he was in training and a rifle 
exploded and caused laceration of his head, bleeding, and 
unconsciousness.  He complained of difficulty sleeping, 
explosive temper, and memory loss.  The diagnosis was 
adjustment disorder with poor impulse control and anxiety.  
The examiner stated no condition related to an in-service 
explosion was found on examination.  

The veteran was accorded a VA neurological examination in 
January 2002.  The claims file was reviewed.  He reported the 
onset of his hypertension following his in-service accident.

A review of the claims file revealed that the veteran 
received treatment from a neurologist.  MRI report was 
consistent with hemangioma, which was essentially a 
nonpathological state incidentally found on some persons.  
The veteran was misdiagnosed with menigioma in the VA 
hospital by MRI scan.  Menigioma is not brought on by trauma.  
The veteran complained of memory and concentration problems.  
He was referred to a neuropsychologist for a 
neuropsychological evaluation.  The report concluded that he 
was within normal range and there were no real major 
cognitive deficits.  

The examiner stated that the incidental finding of hemangioma 
was unrelated to any head trauma.  Hemangioma was an 
incidental finding and not brought on by trauma.  This was 
confirmed by the veteran's private physician and the 
interpreter of the MRI films, who stated there was 
pathological significance.  

The examiner also noted that there was no literature to 
support that hypertension is induced by trauma.  However, 
trauma could aggravate hypertension, but it is not caused by 
trauma.  

II.  Applicable Law

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2003).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Where a veteran served 90 days or more during a period of war 
and cardiovascular disease (hypertension) becomes manifest to 
a degree of 10 percent or more within one year from the date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

III.  Entitlement to service connection
for hypertension

The service records themselves are negative for any 
documented diagnosis of hypertension, or medical notation of 
symptoms or findings related to the disorder.  There is also 
no competent evidence of a compensably manifested 
cardiovascular disorder, to include hypertension within the 
veteran's initial post-service year, so as to warrant 
presumptive service connection under 38 C.F.R. §§ 3.307, 
3.309.

Rather, as shown in available records, hypertension was first 
documented many years after service.  None of the post-
service medical evidence contains a competent opinion 
relating hypertension to the veteran's active service or 
incident therein.  38 C.F.R. § 3.303(d).  To the contrary, 
during the veteran's VA compensation examination in January 
2002, the examiner stated that there was no literature to 
support the veteran's contention that his hypertension was 
induced by trauma.  This statement by the examiner clearly 
indicates that the medical record is against in-service 
incurrence.  While it was indicated that hypertension could 
be aggravated by trauma, it would have to be in existence at 
the time of the trauma for such aggravation.  It was not in 
this case, as previously described.  Therefore, the claim of 
entitlement to service connection for hypertension must be 
denied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Inasmuch as hypertension was not shown to be present until 
many years after the veteran's separation from service, and 
the current medical evidence does not provide a reasonable 
basis on which to associate his present diagnosis of 
hypertension with military service, a basis for a grant of 
service connection does not exist.

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but we do not find the evidence is approximately balanced 
such as to warrant its application.


IV.  Entitlement to service connection for hemagioma,
claimed as a residual of a head injury

The veteran is seeking entitlement to service connection for 
hemangioma claimed as a residual of a head injury.  He 
essentially contends that his hemangioma is the result of 
injuries he sustained due to an in service explosion. 

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the physician who conducted the veteran's January 
2002 VA examination.  After conducting a thorough review of 
the veteran's documented medical history, and recounting the 
various medical entries of record, the examiner concluded 
that the hemangioma was not related to any head injury.  

The Board also notes that the veteran's service medical 
records do not reflect any treatment for hemangioma in 
service.  There is no objective medical evidence linking the 
veteran's current hemangioma to an incident of active 
service.

In view of the foregoing, and with all due respect for the 
veteran's contentions in this matter, the Board finds that 
the evidence of record does not warrant the grant of service 
connection for the claimed disorder.



V.  Entitlement to service connection for memory loss,
claimed as a residual of a head injury

Having reviewed the complete record in this case, the Board 
finds that the preponderance of the competent and probative 
evidence is against granting service connection for the 
memory loss claimed as a residual of a head injury.  In 
essence, the Board believes that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have memory loss claimed as residual of a head 
injury.

In reaching this conclusion, the Board has found the most 
probative evidence of record to be the veteran's January 2002 
examination reports, and private medical records, which are 
entirely negative for any diagnosis of memory loss as a 
residual of a head injury.  Although the veteran underwent a 
neuro-psychological battery evaluation, there is no 
indication that the examiner was able to render an underlying 
diagnosis based on the diagnostic evidence.  

To the contrary, we note that the January 2002 VA examiner 
stated that there was no condition related to an explosion in 
the service found.  Additionally, a review of the 
neuropsychological evaluation revealed the veteran was within 
normal range with no major cognitive deficits.  Although the 
veteran may believe that he currently has memory loss claimed 
as a residual of a head injury, the Court has held that 
questions of medical diagnosis or causation require the 
expertise of a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  As to the veteran's complaints 
of forgetfulness and concentration problems, the Board notes 
that no underlying disability was attributed to the veterans 
claimed symptoms upon VA examination of January 2002.

In summary, the Board finds that the preponderance of the 
evidence supports the conclusion that the veteran does not 
currently have memory loss claimed as residual of a head 
injury.  The Court has held that service connection may not 
be granted if a current disability does not exist.  Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  

Accordingly, the Board finds that the veteran's claim of 
entitlement to service connection for the memory loss, claim 
as a residual of a head injury must be denied.

V.  Entitlement to service connection for a mood disorder,
claimed as a residual of a head injury

The veteran is seeking entitlement to service connection for 
mood disorder as a residual of a head injury.  He essentially 
contends that his mood disorder is the result of injuries he 
sustained due to an in service explosion. 

Having reviewed the complete record before us, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim.  In reaching this conclusion, we have 
found the most probative evidence of record to be the 
findings of the physician who conducted the veteran's January 
2002 VA examination.  After conducting a thorough review of 
the veteran's documented medical history, and recounting the 
various medical entries of record, the examiner concluded 
that no condition related to an explosion in service was 
found on examination.  In sum, the adjustment disorder with 
poor impulse control and anxiety was not related to any head 
injury.  

The Board also notes that the veteran's service medical 
records do not reflect any treatment for a mood disorder to 
include adjustment disorder with poor impulse control and 
anxiety in service.  There is no objective medical evidence 
linking the veteran's current mood disorder to an incident of 
active service.  

In view of the foregoing, and with all due respect for the 
veteran's contentions in this matter, the Board finds that 
the evidence of record does not warrant the grant of service 
connection for the claimed disorder.



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for residuals of a head 
injury, claimed as hemangioma is denied. 

Entitlement to service connection for residuals of a head 
injury, claimed as memory loss is denied.  

Entitlement to service connection for residuals of a head 
injury, claimed as a mood disorder is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


